Case 1:20-cv-00687-GTS-DJS Document 16 Filed 06/25/20 Page 1 of 4
Case 1:20-cv-00687-GTS-DJS Document 16 Filed 06/25/20 Page 2 of 4
Case 1:20-cv-00687-GTS-DJS Document 16 Filed 06/25/20 Page 3 of 4
       Case 1:20-cv-00687-GTS-DJS Document 16 Filed 06/25/20 Page 4 of 4
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




                                                    June 25, 2020
VIA ECF

Hon. Glenn T. Suddaby
Chief U.S. District Judge
US District Court
Northern District of New York
James T. Foley U.S. Courthouse
Suite 509
445 Broadway
Albany, NY 12207

Re:    1:20-CV-0687 (GLS/DJS) Association of Jewish Camp Operators, et al. vs. Andrew
       M. Cuomo

Dear Judge Suddaby:

       Attached please find the proof of service for filing our Motion for a Temporary
Restraining Order and Preliminary Injunction in the above-referenced action.

                                                    Sincerely,


                                                    s/ Bennet J. Moskowitz
                                                    Bennet J. Moskowitz
